        Case 3:15-cv-00675-JBA Document 1196 Filed 06/14/19 Page 1 of 8



                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT
___________________________________________
                                                 )
UNITED STATES SECURITIES                         )
AND EXCHANGE COMMISSION,                         )
                                                 )
                      Plaintiff,                 )
                                                 )
        v.                                       )   Civil Action No. 3:15cv675 (JBA)
                                                 )
IFTIKAR AHMED,                                   )
                                                 )
                      Defendant, and             )
                                                 )
IFTIKAR ALI AHMED SOLE PROP;                     )
I-CUBED DOMAINS, LLC; SHALINI AHMED;             )
SHALINI AHMED 2014 GRANTOR RETAINED )
ANNUITY TRUST; DIYA HOLDINGS LLC;                )
DIYA REAL HOLDINGS, LLC; I.I. 1, a minor         )
child, by and through his next friends IFTIKAR   )
and SHALINI AHMED, his parents; I.I. 2, a minor )
child, by and through his next friends IFTIKAR   )
and SHALINI AHMED, his parents; and I.I. 3, a    )
minor child, by and through his next friends     )
IFTIKAR and SHALINI AHMED, his parents,          )
                                                 )
                      Relief Defendants.         )
___________________________________________ )

  PLAINTIFF UNITED STATES SECURITIES AND EXCHANGE COMMISSION’S
MOTION TO STRIKE RELIEF DEFENDANTS’ EMERGENCY MOTION TO MODIFY
ASSET FREEZE ORDER TO RELEASE FUNDS TO PAY MURTHA CULLINA’S FEES
   AND DISBURSEMENTS SINCE APPOINTMENT OF RECEIVER OR, IN THE
      ALTERNATIVE, TO WITHDRAW THE APPEARANCE OF COUNSEL

       Plaintiff United States Securities and Exchange Commission (“SEC”) hereby files this

motion to strike Relief Defendants’ Emergency Motion to Modify Asset Freeze Order to Release

Funds to Pay Murtha Cullina’s Fees and Disbursements since Appointment of Receiver, or in the

Alternative, to Withdraw the Appearance of Counsel [Doc. # 1171] (“Motion”). As with the

motion to withdraw purportedly filed by Relief Defendants’ other counsel, Harris, St. Laurent &
        Case 3:15-cv-00675-JBA Document 1196 Filed 06/14/19 Page 2 of 8



Chaudhry, LLP [Doc. # 1152], the present Motion fails to comply with this Court’s rules and the

rules of professional responsibility regarding withdrawal, and indeed fails to provide basic

information such as whether the Relief Defendants themselves consent to the withdrawal or the

other relief sought. In addition, the Motion improperly requests reconsideration of the Court’s

prior rulings that monies will not be released to the Defendant or Relief Defendants until the

SEC’s judgment is secured. As such, the Motion should be stricken without prejudice to refiling

in a manner compliant with the rules. See In re NASDAQ Market-Makers Antitrust Litigation,

164 F.R.D. 346, 349 (S.D.N.Y. 1996) (“A court has inherent authority to strike any filed paper

which it determines to be abusive or otherwise improper under the circumstances.”)

       First, the Motion fails to follow critical requirements governing such motions. For

example, Local Rule 7(e) states that motions to withdraw “normally will not be granted except

upon a showing that other counsel has appeared or that the party whose counsel seeks to

withdraw may and has elected to proceed without counsel, and that the party has received actual

notice of the motion to withdraw.” Similarly, Connecticut Rule of Professional Responsibility

1.16 provides that “[a] lawyer must comply with applicable law requiring notice to or permission

of a tribunal when terminating a representation,” that “[w]hen ordered to do so by a tribunal, a

lawyer shall continue representation notwithstanding good cause for terminating the

representation,” and that “[u]pon termination of representation, a lawyer shall take steps to the

extent reasonably practicable to protect a client’s interests, such as giving reasonable notice to

the client [and] allowing time for employment of other counsel.” See Local Rule 83.2 (making

Connecticut Rules of Professional Conduct applicable to lawyers practicing in this district). The

Motion to Withdraw ignores these requirements.




                                                  2
        Case 3:15-cv-00675-JBA Document 1196 Filed 06/14/19 Page 3 of 8



       While the Motion states that counsel “has advised the Relief Defendants that” Ms.

Ahmed may appear pro se and that certain Relief Defendant entities may not [Doc. # 1171 at 8

(emphasis added)], and that a copy of the Motion had been sent to Relief Defendants [Id. at 8

n.9], it does not explain what advice was given (i.e. which Relief Defendants may or may not

appear pro se), when this advice occurred, whether and which Relief Defendants received

“reasonable notice” in advance of the motion, what the various Relief Defendants’ positions are

on the various requests in the Motion, and, whether other counsel will continue to represent

Relief Defendants or, instead, Ms. Ahmed has elected to proceed without counsel and the

remaining Relief Defendants will be unrepresented. This last item is particularly important, since

the other current counsel of record, Harris St. Laurent and Chaudhry, LLP, has also moved to

withdraw.

       This information is critical because it appears that only Ms. Ahmed may proceed pro se,

and the remaining Relief Defendants – including Ms. Ahmed’s children – would therefore be

unrepresented. That is because while a “litigant in federal court has a right to act as his or her

own counsel. . . . a person ordinarily may not appear pro se in the cause of another person or

entity.” Pridgen v. Andresen, 113 F.3d 391, 393 (2d Cir. 1997). “[I]t is well established that a

layperson may not represent a corporation. . . . a layperson may not represent a partnership, or

appear pro se on behalf of his or her minor child. These limits on pro se representation serve the

interests of the represented party as well as the interests of adversaries and the court.” Id.

(internal citations omitted). See also Gorsoan Ltd. v. Bullock, 652 Fed. Appx. 7, 8 (2d Cir. 2016)

(Because a corporation cannot generally appear in federal court except through its lawyer,

RIGroup LLC was notified that it would be deemed in default if an attorney did not file a notice

of appearance on its behalf by March 14, 2016. To date no attorney has filed a notice of




                                                  3
        Case 3:15-cv-00675-JBA Document 1196 Filed 06/14/19 Page 4 of 8



appearance on behalf of RIGroup LLC. We thus dismiss the appeal as to RIGroup LLC.”)

(internal quotations and citations omitted). Without understanding these issues, the SEC cannot

formulate an informed position on the Motion.

       Indeed, recent events have only underscored the morass of Relief Defendants’ legal

representation. Perhaps most critically, it is entirely unclear whether Relief Defendants do, in

fact, have other counsel currently or prepared to represent them. Both the present Motion and the

motion to withdraw are curiously silent on whether other counsel have either been engaged by,

or are waiting in the wings to represent, Relief Defendants. While the SEC has no information

about the status of Relief Defendants’ representation (because the motions fail to provide it), the

SEC does note that Relief Defendants’ recently-filed opposition to the Receiver’s report [Doc. #

1182] was different in style, diction, tone, and voice than Relief Defendants’ prior filings, raising

questions about whether other counsel is involved. 1

       Further, although the SEC previously noted its concern that Relief Defendants had not

stated whether they “have elected to proceed without counsel” [Doc. # 1176] – a concern the

SEC reiterates in connection with the instant Motion to withdraw – Ms. Ahmed recently filed a

pleading that skirts that issue, stating only that the Relief Defendants “consent to the withdrawal

of” Harris St. Laurent & Chaudhry, LLP. [Doc. # 1192.] Notably absent is whether Relief

Defendants (1) also consent to the withdrawal of Murtha Cullina and (2) have elected to proceed

without counsel or, on the other hand, have other counsel working for them. This may be another

example of Relief Defendants’ using carefully crafted language rather than simply stating basic

facts. See Doc. # 1099 at 3 & n.2 (noting that Relief Defendants appeared to be using carefully




1
  Relief Defendants previously disclosed that they intended to hire Jenner & Block to represent
them. See Doc. ## 1080; 1150.


                                                  4
        Case 3:15-cv-00675-JBA Document 1196 Filed 06/14/19 Page 5 of 8



crafted language to create the impression that she did not have access to funds). 2 For all of these

reasons, the Motion fails to comply with various rules and requirements of this Court, and should

be stricken on that basis alone.

       Second, the Motion improperly requests reconsideration of the Court’s prior rulings that

monies will not be released to the Defendant or Relief Defendants until the SEC’s judgment is

secured, which serves as yet another basis to strike the filings. Even before appointing the

receiver, the Court noted that the SEC’s judgment would be secured prior to the Court releasing

funds to Defendant or Relief Defendants. See Doc. # 955 at 30 (“It will likely be necessary to

appoint a receiver to hold the currently frozen funds and who will then effectuate a mechanism

for distribution of assets to victims in accordance with this Ruling. The receiver would then

ensure the return of any frozen assets to Defendant in excess of the amount required to satisfy the

judgment against him.”). Similarly, in granting the Defendant’s motion for a stay of the

distribution of assets, the Court ruled that “Defendant’s assets will remain frozen during the

pendency of the appeal, serving as the functional equivalent of a supesedeas bond to ensure that

the SEC, should it prevail on appeal, will not be injured by the stay.” Doc. # 1052 at 7. And later,

in issuing its Order Appointing Receiver – which occurred more than five months ago – this

Court specifically noted Relief Defendants’ request that $3 million be released for legal and

living expenses, but did not grant the request. See Doc. # 1070 at 3. In sum, the Court has


2
  Once again, Relief Defendants seek to leave the impression, but do not claim, that they rely on
the release of funds to pay their counsel. That is likely because any such claim would be
incredible considering Ms. Ahmed remains unemployed but continues to expend funds on
private school for her children and regularly travels to India to vacation with her fugitive
husband. Further, the omission of this claim ignores another of this Court’s prior orders: that any
application for fees be accompanied by sworn affidavits detailing, among other things, Ms.
Ahmed’s efforts to obtain employment. See Doc. # 367 at 2 n.1 (“applications from Relief
Defendants for fees in this case will be insufficient if unaccompanied by sworn affidavits
detailing Ms. Ahmed’s good faith efforts to obtain income-producing employment and
identifying untainted frozen assets which may be used, in whole or in part, for such purpose.”).


                                                  5
         Case 3:15-cv-00675-JBA Document 1196 Filed 06/14/19 Page 6 of 8



repeatedly held that substantial assets will not be released to Defendant or Relief Defendants

until the SEC’s judgment is secured. The SEC’s judgment has not yet been secured, and if Relief

Defendants get their way it will not be secured any time soon. See, e.g., Doc. ## 1136 (seeking

additional time to respond to Receiver’s Report), 1149 (requesting permission to take discovery

prior to responding to Receiver’s Report). Indeed, it is telling that in the very same Motion where

Relief Defendants request the immediate release of assets to their attorneys, they seek an

additional 30-90 days to further delay the liquidation of assets and satisfaction of the Judgment

that would result in the lifting of the asset freeze. The present Motion provides no reason this

Court should reconsider its prior rulings and immediately release to them $350,000 prior to

securing the SEC’s judgment, especially when the asset freeze is the result of their refusal to

liquidate assets and continued delay tactics.

       Put simply, despite the clear requirements of the Local Rules and the Rules of

Professional Conduct, the present Motion fails to provide basic information: do Relief

Defendants actually consent to the withdrawal of Murtha Cullina, and do Relief Defendants have

other counsel that they have engaged (or are waiting in the wings to represent them) or will Ms.

Ahmed be the only remaining Relief Defendant in this case. Further, the Motion is yet another

motion for reconsideration, with no basis for the Court to revisit its prior rulings.

       For these reasons, the Motion to Withdraw should be stricken without prejudice to Relief

Defendants’ re-filing a motion or motions that comply with the appropriate rules. In the

alternative, were the Court to decline to strike the various motions to withdraw, the SEC

respectfully requests the Court hold a hearing on these motion to make clear on the record the

actual facts regarding Relief Defendants’ legal representation, especially when only one of the




                                                  6
        Case 3:15-cv-00675-JBA Document 1196 Filed 06/14/19 Page 7 of 8



eight Relief Defendants has the ability to proceed in this case without counsel. The SEC is

available at the Court’s convenience.

       DATED: June 14, 2019.

                                             Respectfully submitted,


                                             s/ Nicholas P. Heinke
                                             Nicholas P. Heinke (Colorado Bar No. 38738)
                                             Mark L. Williams (New York Bar. No. 4796611)
                                             United States Securities and Exchange Commission
                                             1961 Stout St., Suite 1700, Denver, CO 80294
                                             E-mail:        HeinkeN@sec.gov
                                                            WilliamsML@sec.gov

                                             Attorneys for Plaintiff:

                                             UNITED STATES SECURITIES AND
                                             EXCHANGE COMMISSION




                                                7
        Case 3:15-cv-00675-JBA Document 1196 Filed 06/14/19 Page 8 of 8



                                CERTIFICATE OF SERVICE

       I certify that on June 14, 2019, a copy of the foregoing document was emailed to

Defendant Iftikar Ahmed at IftyAhmed@icloud.com, and served via ECF upon the following:

Jonathan Harris
Reid Skibell
David Deitch
Alexander Sakin
S. Gabriel Hayes-Williams
Joseph Gallagher
Harris, St. Laurent & Chaudhry LLP
40 Wall Street, 53rd Floor
New York, NY 10005
(Counsel for Relief Defendants)


Christopher H. Blau (ct30120)
Stephen M. Kindseth (ct14640)
Zeisler & Zeisler, P.C.
10 Middle Street, 15th Floor
Bridgeport, CT 06604
(Counsel for Receiver, Jed Horwitt, Esq.)

                                                   s/ Nicholas P. Heinke
                                                   Nicholas P. Heinke




                                               8
